Case 3:17-bk-30004-MFW           Doc 24 Filed 10/07/19 Entered 10/07/19 11:25:04               Desc
                                 Main Document    Page 1 of 1
                     IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                                 BANKRUPTCY DIVISION
                         ST. THOMAS & ST. JOHN, VIRGIN ISLANDS




In Re:                                                :
                                                      :
NOLASCO COMMUNICATION, INC.                           :       Bankruptcy No. 3-17-30004-MFW
                                                      :
                        Debtor                        :       Chapter 7
                                                      :
                                                      :
                                                      :       Hearing Date and Time: 10/23/19
                                                      :       @10:00 A.M. AST
                                                      :




          ORDER SCHEDULING STATUS CONFERENCE HEARING

         And Now, to-wit, this 7th day of October, 2019,

         IT IS HEREBY ORDERED that a Status Conference in the above case is scheduled for

hearing on October 23, 2019 @ 10:00 A.M. (AST) at the Ron De Lugo Federal Building &

Courthouse, 5500 Veteran's Drive, Suite 310, St. Thomas, Virgin Islands via video conference,

to consider the status of the case and related matters which may be brought to the attention of the

Court, including any issue to be addressed pursuant to 11 U.S.C. § 105(d).

         It Is Further Ordered that Debtor's counsel and the Trustee, if appointed, shall appear and

be prepared to address these issues. If a trustee is not appointed, then the United States Trustee.




                                                             Mary F. Walrath
                                                           U. S. Bankruptcy Judge
